Title: To Thomas Jefferson from William H. Cabell, 23 September 1807
From: Cabell, William H.
To: Jefferson, Thomas


                                                
                            Sir.
                            Richmond. Sept: 23. 1807
                        

                        I  have the honor to forward a letter from Majr. Newton of the 21st instant, and to be with the highest respect
                  Sir yr. Ob. St.
                        
                            Wm. H: Cabell
                     
                        
                    